COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 PROMETHEUS RESOURCES                              §
 INTERNATIONAL LLC and JOE                                          No. 08-08-00115-CV
 TREVINO,                                          §
                                                                      Appeal from the
                    Appellants,                    §
                                                                   162nd District Court of
 v.                                                §
                                                                  of Dallas County, Texas
 NORTH ANADARKO BASIN LLC,                         §
 ROUGHNECKOIL MANAGEMENT                                               (TC#04-12009)
 LLC, and CHRISTOPHER PIPPIN,                      §

                    Appellees.

                                   MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination as to whether the appeal

should be dismissed for want of prosecution. On March 4, 2008, Appellants filed their notice of

appeal. By correspondence dated March 7, 2008, the Clerk of the Fifth Court of Appeals informed

Appellants that the filing fee was to be remitted within ten days, and that failure to do so could result

in dismissal of the appeal. On April 9, 2008, the Clerk of the Fifth Court of Appeals informed the

parties that the appeal had been transferred by the Texas Supreme Court to this Court pursuant to

TEX . GOV ’T CODE ANN . § 73.001. By correspondence dated April 14, 2008, the Clerk of this Court

again informed Appellants that the requisite filing fee had not been paid and warned of possible

dismissal. By separate correspondence of the same date, the Clerk requested that the Appellants file

a docketing statement within ten days and notified them of the April 24, 2008, deadline for receipt

of the record.

        On May 1, 2008, Appellants were notified that neither the clerk’s record nor the reporter’s

record had been timely received, and notified Appellants that the records were due May 24, 2008.
On May 16, 2008, Appellants were again notified that no filing fee had been paid. Appellants were

given twenty days to pay such fee. Despite the Clerk’s warnings, Appellants have failed to pay the

required filing fee and have not provided the Court with any record for this appeal. Therefore,

pursuant to Texas Rules of Appellate Procedure 5 and 42.3, this appeal is dismissed with prejudice.



                                             KENNETH R. CARR, Justice

July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.